November 3, 2008 EMCORE Corporation AeA Financial Conference November 3-4, 2008 - San Diego, CA Hong Q. Hou, Chief Executive Officer John M. Markovich, Chief Financial Officer Reuben F. Richards, Jr., Executive Chairman 2 EMCORE PROPRIETARY INFORMATION Statements in this presentation which are not historical facts, and theassumptions underlying such statements, constitute "forward-lookingstatements" and assumptions underlying "forward-looking statements" withinthe meaning of Section 27A of the Securities Act of 1933 and Section 21E ofthe Securities Exchange Act of 1934 including, but are not limited to, (a)statements regarding future product introductions and performance metrics,(b) statements regarding 2008 and other future financial performance, (c)statements regarding future development and growth in the Company’smarkets, and (d) statements regarding projected benefits of the Intelacquisition.and involve a number of risks and uncertainties, includingwhether such product introductions will be successful and whether suchperformance will be achieved, and whether such developments and growth willoccur. Readers should also review the risk factors set forth in EMCORE'sAnnual Report on Form 10-K for the fiscal year ended September 30, 2007.These forward-looking statements are made as of the date hereof, andEMCORE does not assume any obligation to update these statements. “Safe Harbor” Statement 3 EMCORE PROPRIETARY INFORMATION 3 EMCORE’s Business Units Global Communications and Power at the Speed of Light Fiber Optic Components &Systems for Broadband, 10GEthernet,Datacom & Telecom DataCom Component Telecom
